Case 15-27428   Doc   Filed 05/07/19   Entered 05/07/19 13:21:08   Desc Main
                          Document     Page 1 of 7
Case 15-27428   Doc   Filed 05/07/19   Entered 05/07/19 13:21:08   Desc Main
                          Document     Page 2 of 7
Case 15-27428   Doc   Filed 05/07/19   Entered 05/07/19 13:21:08   Desc Main
                          Document     Page 3 of 7
Case 15-27428   Doc   Filed 05/07/19   Entered 05/07/19 13:21:08   Desc Main
                          Document     Page 4 of 7
Case 15-27428   Doc   Filed 05/07/19   Entered 05/07/19 13:21:08   Desc Main
                          Document     Page 5 of 7
Case 15-27428   Doc   Filed 05/07/19   Entered 05/07/19 13:21:08   Desc Main
                          Document     Page 6 of 7
   Case 15-27428         Doc       Filed 05/07/19   Entered 05/07/19 13:21:08       Desc Main
                                       Document     Page 7 of 7


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF UTAH
                                SALT LAKE CITY DIVISION

 In Re:                                             Case No. 15-27428

 Bryan S. Child
                                                    Chapter 13
 Courtney L. Child

 Debtors.                                           Judge R. Kimball Mosier

                                   CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Paul Duane Benson, Debtors’ Counsel
          paulbenson@paulbensonlaw.com

          Lon Jenkins , Chapter 13 Trustee
          ecfmail@ch13ut.org

          Office of the United States Trustee
          ustpregion19.sk.ecf@usdoj.gov

I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Bryan S. Child, Debtor
          4992 South Vista Drive
          Roy, UT 84067

          Courtney L. Child, Debtor
          4992 South Vista Drive
          Roy, UT 84067

 Dated: May 7, 2019                                 /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
